Citation Nr: 1745693	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-31 442 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right knee instability.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right knee patellar fracture residuals with patellofemoral arthritis and medial and lateral meniscectomy residuals.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right knee limitation of flexion.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1964.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the disability evaluation for the Veteran's right knee instability from 10 to 20 percent; effectuated the award as of August 13, 2008; and denied increased evaluations for his right knee patellar fracture residuals with patellofemoral arthritis and medial and lateral meniscectomy residuals and right knee limitation of flexion.  In May 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In May 2013, the Board determined that the issue of the Veteran's entitlement to a TDIU was on appeal and remanded that issue and the remaining issues to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In December 2016, the case was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part.  


REMAND

The case was remanded in December 2016 to schedule the Veteran for an examination and obtain medical records.  The Veteran was not scheduled for an examination because he failed to respond to an inquiry about scheduling the examination.  There is not a copy of the letter in the electronic claims file to indicate that a letter was sent to the Veteran or the address to which it was sent.  Therefore, he must be again be contacted about the scheduling of an examination and a copy of the letter placed in the claims file.  As to obtaining updated treatment records, the Veteran did not respond to a letter sent to him requesting that he identify treatment providers and provide consent so that VA could obtain any identified records.  While the case is in remand status, he should again be offered the opportunity to identify treatment providers and provide consent so that VA can obtain all relevant VA and private medical documents which could potentially be helpful in resolving the claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to all treatment of his right knee disabilities since June 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Obtain any updated VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2012.  

3.  Then, schedule the Veteran for a VA joints examination to assist in determining the current nature and severity of the Veteran's service-connected right knee patellar fracture residuals with patellofemoral arthritis and medial and lateral meniscectomy residuals, as well as instability and limitation of motion.  If the Veteran does not respond to any notice regarding an examination, a copy of the notification letter to him must be added to the claims file.  The examiner should express an opinion as to the impact of the Veteran's right knee disabilities upon his vocational pursuits.  

The claims file must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

The Veteran's left knee should also be examined.  Both knees should be tested on active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should address the right knee range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, pain on movement, swelling or atrophy.  The examiner must address at what point pain begins.  Any additional functional loss should be expressed in terms of the degrees of additional limitation of motion.

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

